PREGERSON, Circuit Judge,
with whom SCHROEDER, Chief Judge, and REINHARDT, Circuit Judge, join, dissenting in part and concurring in part 1:
I dissent. Congress in enacting the Civil Rights Act of 1991 did not intend that employers could force their employees as a mandatory condition of employment to forego their right to bring future Title VII claims in a court of law. In overruling Duffield v. Robertson Stephens & Co., 144 F.3d 1182 (9th Cir.1998), cert. denied, 525 U.S. 982, 119 S.Ct. 445, 142 L.Ed.2d 399 (1998), the majority opinion allows employers to force their employees to choose between their jobs and their right to bring future Title VII claims in court. That choice is no choice at all.
More than three-quarters of a century ago, Andrew Furuseth, then president of the International Seaman’s Union of America, said in opposition to the Federal Arbitration Act as originally proposed: “Will such contracts be signed? Esau agreed [to give up his first birthright], because he was hungry. ... With the growing hunger in modern society, there will be but few that will be able to resist.” Proceedings of the 26th Annual Convention of the International Seaman’s Union of America 203-04 (1923). This holds true today, if employers are allowed to force their employees, as a condition of employ*755ment, to agree to arbitrate their future Title VII civil rights claims and thus give up their statutory right to a jury trial. It was for this reason that in 1991, Congress rejected a “Republican substitute” for § 118 which would have allowed such compulsory arbitration agreements. Congress explained that “American workers should not be forced to choose between their jobs and their civil rights.” H.R.Rep. No. 102-40(1), at 104.
I. Duffield Correctly Decided
We reached our holding in Duffield after closely following the Supreme Court’s instructions in Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 111 S.Ct. 1647, 114 L.Ed.2d 26 (1991), that involved another federal anti-discrimination law, the Age Discrimination in Employment Act (“ADEA”). In Gilmer, the Supreme Court first reiterated that “ ‘having made the bargain to arbitrate, the party should be held to it unless Congress itself has evinced an intention to preclude a waiver of judicial remedies for the statutory rights at issue.’” 2 500 U.S. at 26, 111 S.Ct. 1647 (quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 628, 105 S.Ct. 3346, 87 L.Ed.2d 444 (1985)). The Supreme Court then placed the burden on the plaintiff employee, who sought to avoid arbitration of his ADEA claim, “to show that Congress intended to preclude a waiver of a judicial forum for ADEA claims.” Id. The Supreme Court instructed that congressional intent to preclude arbitration could be found in any one of three sources: “the text of the ADEA, its legislative history, or an ‘inherent conflict’ between arbitration and the ADEA’s underlying purposes.” Id. The Supreme Court examined the ADEA in this regard and held that the plaintiff “ha[d] not met his burden of showing that Congress, in enacting the ADEA, intended to preclude arbitration of claims under that Act.” Id. at 35, 111 S.Ct. 1647.
In Duffield, we recited these instructions word for word:
“Having made the bargain to arbitrate, the party should be held to it unless Congress itself has evinced an intention to preclude a waiver of judicial remedies for the statutory rights at issue.” Mitsubishi, ... 473 U.S. [at] 628, 105 S.Ct. 3346 .... The burden, therefore, is on Duffield to demonstrate that “Congress intended to preclude a waiver of a judicial forum for [Title VII] claims” in the manner mandated by the [securities registration application], Gilmer, 500 U.S. at 26, 111 S.Ct. 1647 .... “If such an intention exists, it will be discoverable in the text of [the act at issue], its legislative history, or an ‘inherent conflict’ between arbitration and the [act’s] underlying purposes.” Id. at 26, 111 S.Ct. 1647....
Duffield, 144 F.3d at 1190. Moreover, we closely followed these instructions in Duf-field when we found that “Congress’ intent to preclude the compulsory arbitration of Title VII claims is conclusively demonstrated in the text and/or legislative histo*756ry of the Civil Rights Act of 1991, as well as by an examination of its purposes.” Duffield, 144 F.3d at 1189-90; compare with Gilmer, 500 U.S. at 26, 111 S.Ct. 1647.
Section 118 of the Civil Rights Act of 1991 provides: “Where appropriate and to the extent authorized by law, the use of alternative means of dispute resolution, including ... arbitration, is encouraged to resolve disputes arising under [Title VII].” Pub.L. No. 102-166, § 118, 105 Stat. 1071 (1991), reprinted in notes to 42 U.S.C. § 1981 (emphasis added). Regarding the text of § 118, we observed that especially in light of the limiting phrases “[w]here appropriate” and “to the extent authorized by law,” “it would seem entirely disingenuous to fasten onto ... one word,” i.e., encouraged, “and conclude that Congress was boundlessly in favor of all forms of arbitration.” Duffield, 144 F.3d at 1193. Indeed, because “encourage” indicates vol-untariness and “require” indicates involuntariness, Congress’ instruction in § 118 that “arbitration ... is encouraged” if anything seems to contradict the majority’s conclusion that arbitration may be required as a condition of employment under Title VII. In Duffield, we concluded that “the text of [§ 118] is, at a minimum, ambiguous,” and we then turned to the legislative history of that section. Duffield, 144 F.3d at 1193. Our detailed discussion in Duffield of § 118’s legislative history unequivocally supports our holding in that case. Id. at 1195-98.
A. Purpose of § 118
The majority, however, finds that our decision in Duffield was tainted with the “faulty presumption that arbitration undermines the 1991 Act’s purpose,” maj. op. at 751, and was “inconsistent with the Supreme Court’s endorsement of arbitration.” Maj. op. at 750. I disagree. Duf-field contained no “generalized attacks on arbitration.” Maj. op. at 750 (quoting Gilmer, 500 U.S. at 30, 111 S.Ct. 1647). In Duffield, there were no “challenges to the adequacy of arbitration procedures.” Gilmer, 500 U.S. at 30, 111 S.Ct. 1647. Rather, as instructed by the Supreme Court in Gilmer, we conducted “a scrupulous examination,” Duffield, 144 F.3d at 1189, of the purposes, text, and legislative history of the Civil Rights Act of 1991. The Duffield court recognized “the general federal policy in favor of arbitration.” Id. at 1199. But the court further recognized that it was “not free to apply that policy here”: “Where Congress has manifested its intent, with regard to arbitration questions and otherwise, the Supreme Court has made it abundantly clear that the judiciary is not free to ‘legislate’ its own contrary preferences.” Id. See, e.g., Brogan v. United States, 522 U.S. 398, 408, 118 S.Ct. 805, 139 L.Ed.2d 830 (1998) (“Courts may not create their own limitations on legislation, no matter how alluring the policy arguments for doing so.”); Negonsott v. Samuels, 507 U.S. 99, 104, 113 S.Ct. 1119, 122 L.Ed.2d 457 (1993) (“[A court’s] task is to give effect to the will of Congress [when] its will has been expressed in reasonably plain terms.”); Gilmer, 500 U.S. at 26, 111 S.Ct. 1647 (directing courts to follow congressional intent in arbitration context).
Contrary to the majority opinion, the “view” of Duffield was not that “compulsory arbitration weakens Title VII,” maj. op. at 750, which, of course, would be inconsistent with the Supreme Court’s position that arbitration affects only the choice of forum, not substantive rights. Id. (citing EEOC v. Waffle House, Inc., 534 U.S. 279, 296 n. 10, 122 S.Ct. 754, 151 L.Ed.2d 755 (2002)). But rather, the conclusion of Duf-field was that by enacting the Civil Rights Act of 1991, Congress did not intend that employers could compel employees to sign *757compulsory arbitration agreements, coercing employees to arbitrate any future Title VII claim as a condition of their employment. Section 118 of the Civil Rights Act “was intended to help deter employment discrimination by increasing claimants’ choice of fora,” Duffield, 144 F.3d at 1199 (emphasis in original), not by allowing employers to decrease employees’ choice of fora through compulsory arbitration. As noted by the Seventh Circuit, “[i]t would be at least a mild paradox for Congress, having in another amendment that it made to Title VII in 1991 conferred a right to trial by jury for the first time ... in those same amendments, to prevent workers from obtaining jury trials in these cases.” Pryner v. Tractor Supply Co., 109 F.3d 354, 363 (7th Cir.1997) (citation omitted).
Moreover, it is the majority’s opinion that is inconsistent with the Supreme Court’s “endorsement of arbitration.” Maj. op. at 750. Inherent within the Supreme Court’s “endorsement of arbitration,” id., is the essential component of voluntariness. The Court has clearly reiterated that “[ajrbitration under the [FAA] is a matter of consent, not coercion.” EEOC v. Waffle House, Inc., 534 U.S. 279, 294, 122 S.Ct. 754, 151 L.Ed.2d 755 (2002) (quoting Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Junior Univ., 489 U.S. 468, 479, 109 S.Ct. 1248, 103 L.Ed.2d 488 (1989) (emphasis added)). Yet, the majority’s holding allows employees to be coerced into signing an arbitration provision as a non-negotiable “take-it-or-leave-it” precondition of employment.3 Thus, I agree with Duffield’s conclusion that there is a conflict between the purposes of Title VII as amended by the Civil Rights Act of 1991 and compulsory arbitration, i.e., requiring an employee to sign a compulsory arbitration agreement as a condition of “taking or keeping a job.” Brief for Rep*758resentatives George Miller et al. as Amici Curiae at 2.
B. Text of § 118
Section 118 provides that alternative dispute resolution methods, such as arbitration, are “encouraged” “[w]here appropriate and to the extent authorized by law.” 4 As stated above, “encourage” indicates vol-untariness and “require” indicates involuntariness; thus Congress’ instruction in § 118 that “arbitration ... is encouraged” if anything contradicts the majority’s conclusion that arbitration may be required as a condition of employment under Title VII. Yet, in part because there is no “prohibitory language” precluding compulsory arbitration, the majority concludes that the text of § 118 does not present any ambiguity suggesting that it may be intended to preclude compulsory arbitration.5 I disagree.
It is true the text of § 118 does not contain “prohibitory language.” But the text does contain limiting phrases such as “where appropriate” and “to the extent authorized by law.” Furthermore, as we noted in Duffield, “[w]hen ‘examin[ing] the language of the governing statute,’ we must not be guided by ‘a single sentence or member of a sentence, but look[ ] to the provisions of the whole law, and to its object and policy.’” 144 F.3d at 1193 (quoting John Hancock Mut. Life Ins. Co. v. Harris Trust & Savs. Bank, 510 U.S. 86, 94-95, 114 S.Ct. 517, 126 L.Ed.2d 524 (1993)) (quoting Kelly v. Robinson, 479 U.S. 36, 43, 107 S.Ct. 353, 93 L.Ed.2d 216 (1986) (in turn quoting Offshore Logistics, Inc. v. Tallentire, 477 U.S. 207, 222, 106 S.Ct. 2485, 91 L.Ed.2d 174 (1986) (other quotation marks and citations omitted))). “[T]he whole law” and “object and policy,” id., of the Civil Rights Act of 1991, and § 118 in particular, “ Vas uniformly to expand employees’ rights and ‘to increase *759the possible remedies available to civil rights plaintiffs.’ ” Duffield, 144 F.3d at 1192 (quoting Prudential Ins. Co. of Am. v. Lai, 42 F.3d 1299, 1304 (9th Cir.1994) (emphasis added in Duffield)). I would conclude, therefore, as we concluded in Duffield, that “the text of [§ 118] is, at a minimum, ambiguous.” Duffield, 144 F.3d at 1193.
C. Legislative History of § 118
Because the majority found that the text of § 118 is unambiguous, the majority believes it is precluded from considering the legislative history that “eontains[s] language suggesting that Congress intended to retain the judicial forum.” Maj. op. at 752. Assuming for the purposes of argument, that the majority opinion is correct and that the text of § 118 is unambiguous, the majority, nonetheless, errs in refusing to consider the legislative history of § 118. “We must assume that if Congress intended the substantive protection afforded by a given statute to include protection against waiver of the right to a judicial forum, that intention will be deducible from text or legislative history.” Mitsubishi, 473 U.S. at 628, 105 S.Ct. 3346 (emphasis added). According to Gilmer’s directives, followed in Duffield, Congress’ intention will be discoverable in any one of three sources: “the text of [the statute], its legislative history, or an ‘inherent conflict’ between arbitration and the [statute’s] underlying purpose.” Gilmer, 500 U.S. at 26, 111 S.Ct. 1647 (emphasis added). The majority, however, overlooks Gilmer’s instructions and treats this case as a general case of statutory interpretation. See maj. op. at 752 (“Because the text of § 118 is unambiguous, we are precluded from considering legislative history.”).
Had the majority properly given credence to the legislative history, it would have concluded, as we concluded in Duf-field, that “it is the unusual force and clarity of the statute’s legislative history that is ultimately dispositive in this case.” Duffield, 144 F.3d at 1195. The majority cites the following language from the Committee Reports:
The Committee emphasizes ... that the use of alternative dispute mechanisms is ... intended to supplement, not supplant, the remedies provided by Title VII. Thus, for example, the committee believes that any agreement to submit disputed issues to arbitration, whether in the context of collective bargaining or in an employment contract, does not preclude the affected person from seeking relief under the enforcement provisions of Title VII. This view is consistent with the Supreme Court’s interpretation of Title VII in Alexander v. Gardner-Denver Co., 415 U.S. 36, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974). The Committee does not intend this section to be used to preclude rights and remedies that would otherwise be available.
Maj. op. at 752 n. 8 (quoting H.R.Rep. No. 40(1) at 97) (emphasis added). “In surveying legislative histoiy, [the Supreme Court has] repeatedly stated that the authoritative source for finding the Legislature’s intent lies in the Committee Reports on the bill, which ‘represent the considered and collective understanding of those Congressmen involved in drafting and studying the proposed legislation.’” Duffield, 144 F.3d at 1195 (quoting Garcia v. United States, 469 U.S. 70, 76, 105 S.Ct. 479, 83 L.Ed.2d 472 (1984) (in turn quoting Zuber v. Allen, 396 U.S. 168, 186, 90 S.Ct. 314, 24 L.Ed.2d 345 (1969))).
In the Committee Report, Congress specifically rejected a proposal that would have allowed employers to coerce their employees to sign compulsory arbitration agreements:
*760H.R. 1 includes a provision encouraging the use of alternative means of dispute resolution to supplement, rather than supplant, the rights and remedies provided by Title VII. The Republican substitute, however, encourages the use of such mechanisms “in place. of judicial resolution.” Thus, under the latter proposal employers could refuse to hire workers unless they signed a binding statement waiving all rights to file Title VII complaints. Such a rule would fly in the face of Supreme Court decisions holding that workers have the right to go to court, rather than being forced into compulsory arbitration, to resolve important statutory and constitutional rights, including equal opportunity rights. See, e.g., Alexander v. Gardner-Denver Co., 415 U.S. 36, 94 S.Ct. 1011, 39 L.Ed.2d 147 (1974); McDonald v. City of West Branch, 466 U.S. 284, 104 S.Ct. 1799, 80 L.Ed.2d 302 (1984). American workers should not be forced to choose between their jobs and their civil rights.
H.R.Rep. No. 40(1), at 104. See Thompson v. Thompson, 484 U.S. 174, 185, 108 S.Ct. 513, 98 L.Ed.2d 512 (1988) (Congress’ choice of several conflicting proposals provides “strong evidence” of its intent).
As we stated in Duffield:
This rejection of the “Republican” proposal provides ... “strong evidence” of Congress’ intent, Thompson, 484 U.S. at 185, 108 S.Ct. 513, to preclude compulsory arbitration of civil rights claims and to “encourage” only voluntary agreements — agreements that do not require potential employees to waive their right to litigate in a judicial forum as a mandatory condition of employment.... The [House] Committee [on Education and LaborJ’s view of § 118 was reiterated by key congressmen in the floor debates, who repeatedly stated that § 118 encouraged arbitration only “where parties knowingly and voluntarily elect to use those methods.” 137 Cong. Rec. S15478 (daily ed. Oct. 30, 1991) (statement of Sen. Dole); see also 137 Cong. Rec. H9548 (daily ed. Nov. 7, 1991) (statement of Rep. Hyde) (explaining that § 118 encourages arbitration where “the parties knowingly and voluntarily elect” to submit to such procedures). The most informed and important statements were made by Representative Edwards, the Chairman of the House Committee on Education and Labor. Representative Edwards unequivocally explained during the debate immediately prior to the [Civil Rights] Act [of 1991]’s passage ... :[“]This section contemplates the use of voluntary arbitration ..., not coercive attempts to force employees in advance to forego statutory rights. No approval whatsoever is intended of the Supreme Court’s recent decision in Gilmer ... or, any application or extension of it to Title VII. [”][137 Cong. Rec. H9530 (daily ed. Nov. 7, 1991) (statement of Rep. Edwards)] (emphasis added). Finally, President Bush echoed Congress’ understanding of the arbitration section in signing the Act, stating that “section 118 encourages voluntary agreements between employers and employees to rely on alternative mechanisms such as mediation and arbitration.” Statement of the President of the United States, Signing Ceremony, Pub.L. No. 102-166 (Nov. 21, 1991), reprinted in 1991 U.S.C.C.A.N. 768, 769 (emphasis added).
Duffield, 144 F.3d at 1196-97 (footnote omitted).
There can be little doubt in the correctness of the conclusion by the Duffield court that arbitration agreements required by employers of their employees as a con*761dition of employment are not “voluntary arbitration agreements between employers and employees” as envisioned by Congress for Title VII. Because our discussion in Duffield of § 118’s legislative history unequivocally supports our holding in that ease, I would hold that Duffield was, and remains, good law.
II. Conclusion
In overruling Duffield, the majority opinion fails to interpret the Civil Rights Act of 1991 “in a manner consistent with Congress’s original intent to expand protections against workplace discrimination, and of particular relevance to this case, to preclude employers from forcing employees, as a condition of taking or keeping a job, to agree to arbitrate future Title VII claims.” Brief for Representatives George Miller et al. as Amici Curiae at 2. The majority also fails to follow Congress’ explicit directions to read the 1991 Act broadly so as to best effectuate its remedial purposes: “In codifying this rule of construction, Congress intends that when the statutory terms in civil rights law are susceptible to alternative interpretations, the courts are to select the construction which most effectively advances the underlying congressional purpose of that law.” H.R.Rep. No. 40(11), at 34. As the majority correctly notes the underlying purpose behind the 1991 Act was “to restore civil rights limited by then-recent Supreme Court decisions and to ‘strengthen existing protections and remedies available under federal civil rights laws to provide more effective deterrence and adequate compensation for victims of discrimination.’ ” Maj. op. at 747 (quoting H.R.Rep. No. 40(11), at 1). The underlying purpose was not to allow employers to shove arbitration provisions down the throats of individual employees as a non-negotiable precondition of employment. But sadly that is the consequence of the majority’s holding.
I dissent.

. I agree with the majority that the EEOC’s retaliation claim should be addressed by the district court on remand. I also agree that Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 121 S.Ct. 1302, 149 L.Ed.2d 234 (2001), did not implicitly overrule Duffield v. Robertson Stephens & Co., 144 F.3d 1182 (9th Cir.1998). My dissent concerns the majority’s error in overruling Duffield which I maintain was correctly decided. I would hold that Duffield remains good law.


. Donald Lagatree, however, made no “bargain to arbitrate.” Gilmer, 500 U.S. at 26, 111 S.Ct. 1647 (quoting Mitsubishi, 473 U.S. at 628, 105 S.Ct. 3346). Luce Forward fired him when he refused to sign a compulsory arbitration agreement. This is the real issue in this case: whether Luce Forward inappropriately retaliated against Lagatree. As the EEOC repeatedly emphasized in its original briefs and at oral argument, Lagatree's claim never rested on a reaffirmation of Duffleld’s holding that compulsory arbitration agreements are unenforceable under Title VII. The EEOC proffered only a retaliation theory, and specifically stated that there was no reason to address the viability of Duffield to evaluate its argument.


. The majority states that “[ajlthough, Duf-field distinguished compulsory from voluntary arbitration, we now join several other circuits in concluding, pursuant to Gilmer, that the right to jury trial presents no bar to compulsory arbitration.” Maj. op. at 751. That statement contorts Duffield.
In Duffield, we found — based upon our study of the purposes, text, and legislative history of the Civil Rights Act of 1991 — that Congress did not intend to require employees to submit their future Title VII claims to arbitration as a condition of employment. Our holding was not based on the right to a jury trial for Title VII claims provided by the Civil Rights Act of 1991; instead, giving heed to Gilmer’s directives, our holding — as recognized by the majority, maj. op. at 751 —was based on the purpose, text, and legislative history of Civil Rights Act of 1991 and § 118 in particular.
Furthermore, in Duffield, we did not use the term “compulsory arbitration” as it is traditionally defined. See Black’s Law Dictionary 100 (7th ed.1999) (defining "compulsory arbitration” as "[ajrbitration required by law or forced by law on the parties”). "Compulsory arbitration,” both as we used that term in Duffield and as it is traditionally defined, must furthermore be distinguished from "mandatory arbitration.” See, e.g., Koveleskie v. SBC Capital Mkts., Inc., 167 F.3d 361, 362 (7th Cir.1999) (employing the term "mandatory arbitration” to reflect "the contractual situation where if one party to a dispute requests arbitration, the other party is obliged to arbitrate”). The Supreme Court stated the question presented in Gilmer as "whether a claim under the [ADEA] can be subjected to compulsory arbitration pursuant to an arbitration agreement in a securities registration application." 500 U.S. at 23, 111 S.Ct. 1647. But the Supreme Court did not use the term "compulsory” in the sense given to that term in Duffield, i.e., requiring an employee to sign an arbitration agreement as a condition of employment. Rather in Gilmer, the Supreme Court used the term "compulsoty” in the sense of "mandatory,” i.e.,- contractually required. And while the arbitration provision at issue in Gilmer was indeed required as a condition of employment, this was not made an issue by the Supreme Court, which held more generally that the plaintiff "ha[d] not met his burden of showing that Congress, in enacting the ADEA, intended to preclude arbitration of claims under that Act.” Gilmer, 500 U.S. at 35, 111 S.Ct. 1647.


. We noted in Duffield that "[i]t would also be a mild paradox to interpret § 118 as encouraging compulsory arbitration, when the section’s other 'encouraged' types of alternative dispute — 'settlement negotiations, conciliation, facilitation, mediation, factfinding, [and] minitrials' —are all consensual.” 144 F.3d at 1193 n. 13. See also Brief for Representatives George Miller et al. as Amici Curiae at 4-5:
The plain intent of this clause was to encourage voluntary alternative dispute resolution methods, not mandatory arbitration made a condition of employment. To begin with, except for arbitration (and perhaps minitrials) each of the ADR methodologies mentioned is non-binding .... Arbitration (and minitrials, to the extent those involve a binding dispute resolution process) necessarily refers to submission agreements made voluntarily ..., in marked contrast to predispute agreements made a non-negotiable condition of employment. Understanding this reference to arbitration to include mandatory arbitration would be precluded, among other things, by the statutory interpretation principle of noscitur a sociis ("a word is known by the company it keeps”). See, e.g., Gutierrez v. Ada, 528 U.S. 250, 255, 120 S.Ct. 740, 145 L.Ed.2d 747 (2000), quoting Jarecki v. G.D. Searle & Co., 367 U.S. 303, 307, 81 S.Ct. 1579, 6 L.Ed.2d 859 (1961) (maxim noscitur a sociis, ... while not an inescapable rule, is often wisely applied where a word is capable of many meanings in order to avoid the giving of unintended breath to the Acts of Congress”).


. The majority also finds that “the legal landscape encompassed by the phrase, 'to the extent authorized by law,’ must also include the FAA.” Maj. op. at 752. The majority states that "[t]his aspect of the law also incorporated the 'liberal federal policy favoring arbitration agreements.' " Id. at 752 (quoting Moses H. Cone Mem'l Hosp., 460 U.S. at 24, 103 S.Ct. 927). Yet, the majority fails to acknowledge that this aspect of the law also incorporates the Supreme Court’s pronouncement that "[arbitration under the [FAA] is a matter of consent, not coercion." Waffle House, 534 U.S. at 294, 122 S.Ct. 754 (quoting Volt Info. Scis., Inc., 489 U.S. at 479, 109 S.Ct. 1248) (emphasis added).